Citation Nr: 1412108	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for depression and posttraumatic stress disorder (PTSD).

In April 2013, the Veteran testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

VA has a heightened burden of notification in claims for service connection for PTSD based on in-service personal assault.  Gallegos  v. Peake, 22 Vet. App. 329   (2008); 38 C.F.R. § 3.304(f)(3) (2013).  First, the RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  A claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(3) (2013).  Second, VA must assist the claimant in the submission of alternative sources of evidence, by providing additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on the claimant's behalf.  Gallegos, supra.  Such notice has not been sent to the Veteran with regard to her claim for PTSD.  That notification must be accomplished on remand.

The Veteran contends that her acquired psychiatric disorder was caused or aggravated by military sexual trauma.  The Board notes the following contentions made:

At her 2013 hearing before the Board, the Veteran stated that in late August 1976, she was raped.  She reported the event to an officer and was then transferred from her trained position working at the uniforms warehouse to an entirely new position, that of radio operator, for which she had no training.  

In June 2006, on her initial claim for service connection for a psychiatric disorder, the Veteran stated that she was assaulted by PFC Hackett while she was on duty.  He was looking for PFC Wheat, forced his way into the women's barracks, assaulted the Veteran, and then killed Private Wheat in her apartment that night.  The Veteran included a newspaper article describing the murder of PFC Wheat and the conviction of PFC Hackett that occurred at the same base as where the Veteran was stationed in December of an unknown year.  

Later, in September 2009, the Veteran stated that she had been raped by a civilian and had reported the incident to the Quantico, Virginia, police.  

With regard to the events following the rape, the Board notes the following:  

At her hearing, the Veteran stated that although she had been transferred to the position of radio operator at a firehouse following report of the rape, she was not qualified for the position.  The new position worked with civilians so that she would not come in contact with other marines.  She felt that her conduct scores during this time period corroborated that a traumatic event occurred, which showed that she had received a 4.9 and a 4.6 prior to her transfer, and then a 4.1 following the transfer.  However, she also submitted a newspaper article that had been published about her and which stated, in high praise, that she had been the first female fireman at Quantico and that she had worked to obtain the position for seven months.  Service personnel records reflect that a few months following transfer to the new position, she received a conduct score of 4.8.  

The Veteran contends that she was treated for a psychiatric disorder since separation from service.  VA treatment records reflect that the Veteran received ongoing mental health treatment for her psychiatric disorder beginning in at least 2004, when, initially, no psychiatric disorder was found on examination.  In October 2010, her mental health treatment provider stated that the Veteran had received treatment at the Biloxi, MS, mental health center since 2003 and had been diagnosed with "PTSD and military sexual assault."  Her VA records show that her other psychiatric diagnoses include pervasive developmental disorder, not otherwise specified, generalized anxiety disorder, major depression, recurrent, and cannabis abuse.  Other stressors reported by the Veteran to her treatment providers and on psychological evaluation include being robbed at knife point while working in a convenience store in the 1980s, the death of her boyfriend and mother, and losing all of her possessions and her employment following Hurricane Katrina.  

In this case, the Veteran has not received a VA examination in order to determine whether her current psychiatric disorder was caused or aggravated by her service.  Thus, in light of her contentions of a sexual assault in service and the indication from her mental health provider that she has PTSD due to a military sexual assault, the Board finds that a VA examination and opinion is necessary in this case.

At her hearing, the Veteran stated that she had received mental health treatment at the VA in Biloxi, MS, and Gulfport, MS, due to the military sexual assault beginning in 1982.  In another document of record, she stated that she had begun mental health treatment at the VA beginning in 1977, and in another, that she began such treatment in 1985 due to depression following trauma when she was robbed while working at a convenience store.  The RO requested all VA records beginning in 1978 from the Biloxi, MS, VA and received records dated from 1990 to 1992.  Those records show that in January 1990, the Veteran reported that she felt hyper all of the time and sometimes didn't sleep for three days.  She felt depressed.  She had been prescribed Xanax "a long time ago."  Because the claim is being remanded, and the Veteran maintains that she received treatment at the VA in the 1970s and 1980s, the Board directs the RO to make a second request for any VA records dated beginning in 1977, and to obtain a negative response if no records from that period exist.
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing her that she may submit alternative forms of evidence, other than service records, to corroborate her account of an in-service assault, and suggest potential sources for such evidence.  The letter should also notify her, that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under § 3.304(f)(4).

2.  Request all VA treatment records from the Gulfport, MS, and Biloxi, MS, VA facilities, dated from 1977 to 1990.  If a no treatment records exist for this period of time, a negative response must be received.   

3.  Schedule a VA evaluation to determine the etiology of the Veteran's acquired psychiatric disorder(s).  The examiner should review this Remand, as well as the claims file, and should note that review.  A thorough rationale should accompany any opinion reached.

a) After reviewing the evidence of record, including as summarized by this remand, and interviewing the Veteran, does the evidence indicate that the claimed in-service personal assault occurred?  

b) If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

c) If the Veteran suffers from a psychiatric diagnosis other than PTSD, to include depression, anxiety, pervasive developmental disorder, or cannabis abuse, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder is related to the Veteran's active duty, to include the reported rape.  

The examiner should take into account the other stressors reported by the Veteran through the years, including being robbed at knife point while working in a convenience store in the 1980s, the death of her boyfriend and mother, and losing all of her possessions and her employment following Hurricane Katrina.  

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


